Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19      PageID.7711   Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 SUSAN WHITE, as Personal Representative
 for the Estate of KAYLA WHITE, deceased,
 and CODY CAMPBELL, as Personal
 Representative of the Estate of BRAEDIN
 CAMPBELL, deceased,

       Plaintiffs,
                                                     Case No. 2:17-cv-12320
 v.
                                                     Honorable David M. Lawson

 FCA US, LLC, a foreign limited liability company,
 and CLARENCE HEATH, individually,

        Defendants.
 ____________________________________________________________________/
 Courtney E. Morgan, Jr. (P29137)  Gerald E. Thurswell (P21448)
 Brian T. Keck (P77668)            THE THURSWELL LAW FIRM PLLC
 MORGAN & MEYERS, PLC              Attorney for Plaintiffs
 Attorneys for Plaintiffs          1000 Town Ctr, Ste 500
 3200 Greenfield, Ste. 260         Southfield, MI 48075-1221
 Dearborn, MI 48120                (248) 354-2222
 (313) 961-0130/(313) 961-8178 fax jthurswell@thurswell.com
 cmorgan@morganmeyers.com
 bkeck@morganmeyers.com

 Cheryl A. Bush (P37031)                John L. Weston (P55042)
 William E. McDonald, III (P76709)      SECREST WARDLE
 Attorneys for FCA US, LLC              Attorney for Defendant Heath
 BUSH SEYFERTH & PAIGE PLLC             2600 Troy Center Dr., P.O. Box 5025
 3001 W. Big Beaver Rd., Ste. 600       Troy, MI 48007-5025
 Troy, MI 48084                         (248) 851-9500/(248) 251-1808 fax
 (248) 822-7800/(248) 822-7851 fax      jweston@secrestwardle.com
 bush@bsplaw.com
 mcdonald@bsplaw.com
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19   PageID.7712   Page 2 of 10



 Henry B. Cooney (P32199)
 PLUNKETT COONEY
 Co-Counsel for Defendant Heath
 38505 Woodward Avenue, Suite 100
 Bloomfield Hills, MI 48304
 (248) 901-4019 / (248) 901-4040 (Fax)
 hcooney@plunkettcooney.com
 ____________________________________________________________________/

                              NOTICE OF HEARING

 TO: ALL COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Defendant Heath’s Motion to Amend

 Scheduling Order to Allow Motion for Summary Judgment will be heard on a date

 and time to be set by the Court.


                                           Respectfully submitted,

                                           /s/ Henry B. Cooney
                                           HENRY B. COONEY (P32199)
                                           PLUNKETT COONEY
                                           Co-Counsel for Defendant Heath
                                           38505 Woodward Ave., Suite 100
                                           Bloomfield Hills, MI 48304
                                           (248) 901-4019
                                           hcooney@plunkettcooney.com




                                       2
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19      PageID.7713   Page 3 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 SUSAN WHITE, as Personal Representative
 for the Estate of KAYLA WHITE, deceased,
 and CODY CAMPBELL, as Personal
 Representative of the Estate of BRAEDIN
 CAMPBELL, deceased,
                                                     Case No. 2:17-cv-12320
       Plaintiffs,
                                                     Honorable David M. Lawson
 v.                                                    AMENDED MOTION TO AMEND
                                                           SCHEDULING ORDER
 FCA US, LLC, a foreign limited liability company,       TO ALLOW MOTION FOR
 and CLARENCE HEATH, individually,                        SUMMARY JUDGMENT
                                                        ON BEHALF OF DEFENDANT,
        Defendants.                                         CLARENCE HEATH
 ____________________________________________________________________/
 Courtney E. Morgan, Jr. (P29137)  Gerald E. Thurswell (P21448)
 Brian T. Keck (P77668)            THE THURSWELL LAW FIRM PLLC
 MORGAN & MEYERS, PLC              Attorney for Plaintiffs
 Attorneys for Plaintiffs          1000 Town Ctr, Ste 500
 3200 Greenfield, Ste. 260         Southfield, MI 48075-1221
 Dearborn, MI 48120                (248) 354-2222
 (313) 961-0130/(313) 961-8178 fax jthurswell@thurswell.com
 cmorgan@morganmeyers.com
 bkeck@morganmeyers.com

 Cheryl A. Bush (P37031)                John L. Weston (P55042)
 William E. McDonald, III (P76709)      SECREST WARDLE
 Attorneys for FCA US, LLC              Attorney for Defendant Heath
 BUSH SEYFERTH & PAIGE PLLC             2600 Troy Center Dr., P.O. Box 5025
 3001 W. Big Beaver Rd., Ste. 600       Troy, MI 48007-5025
 Troy, MI 48084                         (248) 851-9500/(248) 251-1808 fax
 (248) 822-7800/(248) 822-7851 fax      jweston@secrestwardle.com
 bush@bsplaw.com
 mcdonald@bsplaw.com
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19      PageID.7714    Page 4 of 10



 Henry B. Cooney (P32199)
 PLUNKETT COONEY
 Co-Counsel for Defendant Heath
 38505 Woodward Avenue, Suite 100
 Bloomfield Hills, MI 48304
 (248) 901-4019 / (248) 901-4040 (Fax)
 hcooney@plunkettcooney.com
 ____________________________________________________________________/


            AMENDED MOTION TO AMEND SCHEDULING ORDER
             TO ALLOW MOTION FOR SUMMARY JUDGMENT
             ON BEHALF OF DEFENDANT, CLARENCE HEATH

       NOW COMES Defendant, CLARENCE HEATH, by and through his

 attorneys, Plunkett Cooney, and pursuant to FRCP Rule 16(4), requests that this

 Court allow an amendment of the Scheduling Order to permit the filing of a

 Motion for Summary Judgment on behalf of Defendant Clarence Heath, based

 upon the following reasons:

       1.    That the Plaintiffs in this matter file their First Amended Complaint

 with this Court on September 12, 2017.

       2.    That it is clear from the Amended Complaint of the Plaintiffs that the

 focus of the Plaintiffs’ claim was against Defendant FCA US, LLC alleging a

 products liability claim and related allegations (see Counts I – VI of First Amended

 Complaint).

       3.    That the Amended Complaint of Plaintiffs specifically identified one

 “Motor Vehicle Collision on November 11, 2014.” (First Amended Complaint,

 page 21).

                                          4
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19        PageID.7715    Page 5 of 10



       4.    That after protracted discovery and a lengthy facilitation, Plaintiffs and

 FCA agreed to settle Plaintiffs’ claim against FCA, the amount of the settlement

 being confidential and not disclosed.

       5.    That Co-Counsel for Defendant Heath offered the policy limits of the

 insurance that Mr. Heath had for the accident in question essentially from the

 outset of this case.

       6.    That after counsel for Plaintiffs agreed to settle his clients’ claim

 against Defendant FCA, in a communication dated August 23, 2019, Plaintiffs

 communicated for the first time to Co-Counsel for Defendant Heath, John Weston,

 that he was pursuing a claim for a second against Defendant Heath, the basis of

 this claim being completely unknown.

       7.    That a review of the Plaintiffs’ Amended Complaint clearly indicates

 that the Plaintiffs alleged only one accident, namely the “Motor Vehicle Collision

 on November 11, 2014.” (First Amended Complaint, paragraph 21).

       8.    That while there is no basis for the allegation of an alleged “second

 accident,” what is abundantly clear is that Plaintiffs have never pled a claim for a

 second accident. Further, if Plaintiffs were to file a complaint regarding an alleged

 second accident, said claim would be barred by the applicable statute of limitations

 given that this cause of action arose on November 11, 2014.




                                           5
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19           PageID.7716   Page 6 of 10



       9.    That the Court’s Scheduling Order provided that dispositive motions

 were to be filed by July 15, 2019.              However, the facts and circumstances

 surrounding this alleged “second accident” theory of the Plaintiff did not arise until

 sometime in August, 2019 at the earliest.

       10. That on this basis, Defendant Heath seeks leave of this Court to amend

 the Scheduling Order to allow Defendant Heath to file a Motion for Summary

 Judgment on the basis that any claim for an alleged second accident is barred by

 the applicable statute of limitations.

       11. Pursuant to Local Rule 7.1, counsel for Defendant Heath received a

 letter from Plaintiffs’ counsel dated October 4, 2019 advising that Plaintiffs do not

 concur in the relief sought in this Motion.

       WHEREFORE, pursuant to FRCP Rule 16(4), Defendant Heath is

 requesting that this Court allow an amendment of the Scheduling Order to allow

 Defendant Heath to file a Motion for Summary Judgment regarding this undefined

 and unpled second accident claim of the Plaintiffs.

                                                   Respectfully submitted,

                                                   /s/ Henry B. Cooney
                                                   HENRY B. COONEY (P32199)
                                                   PLUNKETT COONEY
                                                   Co-Counsel for Defendant Heath
                                                   38505 Woodward Ave., Suite 100
                                                   Bloomfield Hills, MI 48304
                                                   (248) 901-4019
                                                   hcooney@plunkettcooney.com

                                             6
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19      PageID.7717   Page 7 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 SUSAN WHITE, as Personal Representative
 for the Estate of KAYLA WHITE, deceased,
 and CODY CAMPBELL, as Personal
 Representative of the Estate of BRAEDIN
 CAMPBELL, deceased,

       Plaintiffs,
                                                     Case No. 2:17-cv-12320
 v.
                                                     Honorable David M. Lawson

 FCA US, LLC, a foreign limited liability company,
 and CLARENCE HEATH, individually,

        Defendants.
 ____________________________________________________________________/
 Courtney E. Morgan, Jr. (P29137)  Gerald E. Thurswell (P21448)
 Brian T. Keck (P77668)            THE THURSWELL LAW FIRM PLLC
 MORGAN & MEYERS, PLC              Attorney for Plaintiffs
 Attorneys for Plaintiffs          1000 Town Ctr, Ste 500
 3200 Greenfield, Ste. 260         Southfield, MI 48075-1221
 Dearborn, MI 48120                (248) 354-2222
 (313) 961-0130/(313) 961-8178 fax jthurswell@thurswell.com
 cmorgan@morganmeyers.com
 bkeck@morganmeyers.com

 Cheryl A. Bush (P37031)                John L. Weston (P55042)
 William E. McDonald, III (P76709)      SECREST WARDLE
 Attorneys for FCA US, LLC              Attorney for Defendant Heath
 BUSH SEYFERTH & PAIGE PLLC             2600 Troy Center Dr., P.O. Box 5025
 3001 W. Big Beaver Rd., Ste. 600       Troy, MI 48007-5025
 Troy, MI 48084                         (248) 851-9500/(248) 251-1808 fax
 (248) 822-7800/(248) 822-7851 fax      jweston@secrestwardle.com
 bush@bsplaw.com
 mcdonald@bsplaw.com
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19         PageID.7718     Page 8 of 10



 Henry B. Cooney (P32199)
 PLUNKETT COONEY
 Co-Counsel for Defendant Heath
 38505 Woodward Avenue, Suite 100
 Bloomfield Hills, MI 48304
 (248) 901-4019 / (248) 901-4040 (Fax)
 hcooney@plunkettcooney.com
 ____________________________________________________________________/

                     BRIEF IN SUPPORT OF
          AMENDED MOTION TO AMEND SCHEDULING ORDER
           TO ALLOW MOTION FOR SUMMARY JUDGMENT
           ON BEHALF OF DEFENDANT, CLARENCE HEATH
       Defendant Heath relies upon FRCP Rule 16(4), in support of his Motion to

 Amend the Scheduling Order to Allow Motion for Summary Judgment. The Court

 Rule provides, in pertinent part:

       (4) Modifying a Schedule. A schedule may be modified only for
       good cause and with the Judge’s consent. FRCP Rule 16(4).

       Defendant Heath certainly has good cause to request a modification or an

 amendment of this Court’s Scheduling Oder to allow a Motion for Summary

 Judgment.    After almost two years of protracted discovery, together with a

 prolonged facilitation between Plaintiffs and the Defendant FCA, a settlement of

 this matter was reached between Plaintiff and Defendant FCA.               Counsel for

 Defendant Heath had previously offered Defendant Heath’s policy limits of

 insurance at the outset of this litigation, as Defendant Heath has no other assets that

 would satisfy any judgment that could be taken against Defendant Heath.

 However, at the stage when the parties were in the process of finalizing the


                                           8
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19         PageID.7719   Page 9 of 10



 settlement of this case, Plaintiffs’ counsel, for the first time, advised Co-Counsel

 for Defendant Heath, John Weston, that he was pursuing a theory of a “second

 accident” against Defendant Heath. How or where Plaintiffs’ counsel came up

 with such a theory is not known.

       What is known is that the claim of a second accident or two accidents was

 never pled by the Plaintiff and has still not been pled to date.

       It is on this basis, therefore, that Defendant Heath is requesting this Court

 allow an amendment of the Scheduling Order to permit Defendant Heath to file a

 Motion for Summary Judgment on the basis that the theory of two accidents was

 never pled by the Plaintiffs, and if Plaintiffs are going to plead such a theory now,

 it is barred by the applicable statute of limitations.

       WHEREFORE, for reasons set forth above, Defendant Heath is requesting

 that this Court allow an amendment of the Scheduling Order to allow Defendant

 Heath to file a Motion for Summary judgment regarding this undefined second

 accident claim of the Plaintiffs.

                                                 Respectfully submitted,

                                                 /s/ Henry B. Cooney
                                                 HENRY B. COONEY (P32199)
                                                 PLUNKETT COONEY
                                                 Co-Counsel for Defendant Heath
                                                 38505 Woodward Ave., Suite 100
                                                 Bloomfield Hills, MI 48304
                                                 (248) 901-4019
                                                 hcooney@plunkettcooney.com

                                             9
Case 2:17-cv-12320-DML-APP ECF No. 105 filed 10/07/19                               PageID.7720         Page 10 of 10




                                                  Proof of Service
                   The undersigned certifies that on 7 October 2019 a copy of the foregoing
                   document was served upon the attorney(s) of record in this matter at their stated
                   business address as disclosed by the records herein via:

                      Hand delivery                             Overnight mail
                      U.S. Mail                                 Facsimile
                      Email                                     Electronic Filing System

                   I declare under the penalty of perjury that the foregoing statement is true to the
                   best of my information, knowledge and belief.

                                                /s/ Suzanne Mooney
                   ________________________________________________________________
                                            Suzanne Mooney

  Open.21422.93703.22918671-1




                                                           10
